UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4337


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TIMOTHY MARK PARMER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:08-cr-00019-F-1)


Submitted:    November 17, 2009            Decided:   November 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, Acting United States Attorney,
Anne M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy Mark Parmer appeals from his conviction on a

guilty    plea    and     sentence       on    one   count     of    bank      robbery,     in

violation of 18 U.S.C. §§ 2311(a), 2 (2006).                         The district court

determined       that     an     upward        departure     from        the     sentencing

guideline       range    was    appropriate,         pursuant    to      U.S.    Sentencing

Guidelines       Manual        § 4A1.2(e)(3)         (2008),        finding       that     the

guidelines       range       underrepresented         Parmer’s       criminal         history,

that   Parmer     had    a     history    of    similar    misconduct           and    violent

behavior, and there was a likelihood that Parmer would commit

future crimes of a similar nature, and sentenced Parmer to 235

months’    imprisonment,         to   run      consecutively        to   Parmer’s        state

sentence.        Parmer appeals, asserting that the district court

erred in applying an upward departure after he already had been

classified as a career offender.                   We affirm.

            We review a sentence for reasonableness, applying an

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.

38, 51 (2007).           In conducting our review, we first examine the

sentence for “significant procedural error,” including “failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the §

3553(a) factors, selecting a sentence based on clearly erroneous

facts, or failing to adequately explain the chosen sentence.”

Id.       The     district       court        must   provide        an   “individualized

                                               2
assessment” based upon the specific facts before it.                                United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (emphasis

omitted).      We next “consider the substantive reasonableness of

the sentence imposed.”           At this stage, we “take into account the

totality of the circumstances.”               Gall, 552 U.S. at 51.

            Here,      the     district       court       followed      the     necessary

procedural steps in sentencing Parmer, correctly calculating the

advisory       Guidelines       range,        performing         an     individualized

assessment of the § 3553(a) factors as they applied to the facts

of the case, and stating in open court the reasons for the

sentence.        The    district        court’s       conclusions       that     Parmer’s

criminal    history      category       substantially         underrepresented          the

seriousness of his criminal history and the violent nature of

his prior conduct are supported by the record.                        In addition to

noting   the    violent       nature    of    Parmer’s       criminal    conduct,        the

district       court     relied        upon       Parmer’s     noncompliance           with

supervision      and    his     unscored          prior   convictions,         which    are

approved departure factors under USSG § 4A1.3.

            We conclude that Parmer’s sentence is procedurally and

substantively reasonable and that the district court did not

abuse its discretion in sentencing him to 235 months in prison.

Accordingly, we affirm Parmer’s conviction and sentence.                                 We

dispense    with       oral    argument       because      the    facts       and      legal



                                              3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4